DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/14/2022 has been entered:  Claims 1-20 remain pending in the present application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As best understood, a “hemispherical cross-section” would be a cross section shaped as a half-sphere. The figure’s do not appear to show this feature. Therefore, the hemispherical cross section of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brockhoff et al. (US 6,827,862 B1), hereinafter Brockhoff in view of Iwatsuki (US 2014/0374066 A1).

	Regarding claim 1, Brockhoff teaches a flow chamber (Fig. 1; element 8) comprising:
	a tube section (element 18) having a first end (element 20) and a second end (element 38), a tube section longitudinal axis extending between the first end and the second end (element 16), the tube section having an inner wall and an outer wall (inherent to housing 18; also described in Col. 2, lines 8-15 and Col. 4, lines 9-23); and
	a helical flow path disposed in the inner wall of the tube section, the helical flow path extending along at least a portion of the tube section longitudinal axis (elements 32 and 34; Col. 2, lines 24-60); and
	an end cap disposed on the tube section (see annotated Fig. 1 below).

    PNG
    media_image1.png
    426
    835
    media_image1.png
    Greyscale

	Brockhoff does not explicitly disclose the end cap comprising a drip tube configured to guide drops of fluid to the helical flow path when the flow chamber is vertically oriented.
	In addressing the same problem as Applicant, the problem being the removal of bubbles from fluid through helical flow paths, Iwatsuki teaches a flow chamber (Fig. 7) having a drip tube, wherein the drip tube is configured to guide drops of fluid to the helical flow path when the flow chamber is vertically oriented (Fig. 7, elements 112 and 112a; Paragraph 96 recites the pipe part 112 directed to the inner surface of the barrel part 110a, e.g. to the side walls comprising the helical flow path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow inlet of Brockhoff to comprise the offset drip tube as taught by Iwatsuki. Doing so would allow for analogous removal of gas and would be advantageous in directing flow towards the grooves, and would encourage helical flow (end of Paragraph 96 of Iwatsuki).

	Regarding claim 2, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path extends radially outward from the inner wall of the tube section (Col. 2, lines 61-62 describe how the ribs rest against the inner wall).

	Regarding claim 3, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path having a rounded cross-section (Col. 2, lines 38-42 indicate a cylindrical or funneled cross-section).

	Regarding claim 4, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. They do not explicitly teach having a hemispherical cross-section.
	However, Brockhoff does teach the helical flow path may be different shapes (Col. 2, lines 50-60).
	As such, it would have been an obvious matter of design choice to make the cross section whatever form or shape was desired or expedient, such as to make the cross section hemispherical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 5, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the tube section having a first outer diameter at the first end of the tube section and a second outer diameter at the second end of the tube section, the first outer diameter being greater than the second outer diameter, and wherein the tube section (Col. 2, lines 50-60 indicate channel section 22 may be different shapes including narrowing in a funnel like manner which would narrow from a larger first diameter to a smaller second diameter).
	
	Regarding claim 6, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the tube section tapering from the first end of the tube section to the second end of the tube section (Col. 2, lines 50-60 indicate channel section 22 may be different shapes including narrowing in a funnel like manner).

	Regarding claim 7, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path extending from the first end of the tube section to the second end of the tube section (Col. 2, lines 53-56 indicate having grooves over the entire length).

	Regarding claim 8, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches a flow inlet disposed at a first end of the tube section (Fig. 1, after elements 6 and 20, around element 18; Col. 1, lines 65-66 and Col. 2, lines 7-11; see annotated Fig. 1 below).


    PNG
    media_image1.png
    426
    835
    media_image1.png
    Greyscale

	
	Regarding claim 9, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path extends into the flow inlet (see annotated Fig. 1 above). 

	Regarding claim 10, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches a flow outlet disposed at a second end of the tube section (Fig. 1, before elements 24, 26, and 14, around element 38; see annotated Fig. 1 above).

	Regarding claim 11, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path is at a first angle with respect to the longitudinal axis (angle γ in Fig. 1, between longitudinal axis 16 and groove 32; also see Col. 3, lines 1-9).

	Regarding claim 12, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path is at a first angle being between 45o and 80o (Col. 3, lines 1-9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Brockhoff and Iwatsuki from between  45o and 80o to be 75o as Applicant appears to have placed no criticality on the claimed range (Paragraphs 52 and 54 recite a 4o range around 75o, and further indicate the claimed angle is merely an example) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 13, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches a first helical flow path at a first angle with respect to the tube section longitudinal axis, and a second helical flow path portion adjacent to the first helical flow path portion, the second helical flow path portion being at a second angle with respect to the tube section longitudinal axis, the second angle being different than the first angle (Col. 4, lines 23-24 indicate variable pitch, which would include at least two different angles for the helical flow path).

	Regarding claim 14, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the first and second helical flow paths having different angles. By virtue of the first and second helical flow paths having different angles (pitches), one must necessarily be greater than the other. As such, Brockhoff inherently teaches the second angle being greater than the first angle (whichever angle is larger would be designated the second angle).

	Regarding claim 15, Brockhoff teaches a flow management system comprising:
a flow chamber (Fig. 1; element 8), the flow chamber comprising:
	a tube section (element 18) having a first end (element 20) and a second end (element 38), a tube section longitudinal axis extending between the first end and the second end (element 16), the tube section having an inner wall and an outer wall (inherent to housing 18; also described in Col. 2, lines 8-15 and Col. 4, lines 9-23);
	a flow inlet disposed at a first end of the tube section (Fig. 1, after elements 6 and 20, around element 18; Col. 1, lines 65-66 and Col. 2, lines 7-11);
	a flow outlet disposed at a second end of the tube section (Fig. 1, before elements 24, 26, and 14, around element 38);
	a helical flow path disposed in the inner wall of the tube section, the helical flow path extending along at least a portion of the tube section longitudinal axis (elements 32 and 34; Col. 2, lines 24-60, and an end cap arranged on the flow inlet (see annotated Fig. 1 above, elements 6 and 20).
	Brockhoff does not explicitly disclose the end cap comprising a drip tube configured to guide drops of fluid to the helical flow path when the flow chamber is vertically oriented.
	In addressing the same problem as Applicant, the problem being the removal of bubbles from fluid through helical flow paths, Iwatsuki teaches a flow chamber (Fig. 7) having a drip tube, wherein the drip tube is configured to guide drops of fluid to the helical flow path when the flow chamber is vertically oriented (Fig. 7, elements 112 and 112a; Paragraph 96 recites the pipe part 112 directed to the inner surface of the barrel part 110a, e.g. to the side walls comprising the helical flow path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow inlet of Brockhoff to comprise the offset drip tube as taught by Iwatsuki. Doing so would allow for analogous removal of gas and would be advantageous in directing flow towards the grooves, and would encourage helical flow (end of Paragraph 96 of Iwatsuki).

	Regarding claim 16 the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the end cap comprising a drip tube (Fig. 1, element 6) having a drip tube inlet, a drip tube outlet, and a drip tube longitudinal axis extending between the drip tube inlet and the drip tube outlet (can be seen in Fig. 1 and would be inherent to the luminal structure of the drip tube 6).
	Iwatsuki further teaches a flow chamber (Fig. 7) having a drip tube having an inlet and outlet (at least element 112a), wherein the drip tube longitudinal axis is parallel to and disposed radially outward from the tube section longitudinal axis (Fig. 7, elements 112 and 112a; Paragraph 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow inlet of Brockhoff to comprise the offset drip tube as taught by Iwatsuki. Doing so would allow for analogous removal of gas and would be advantageous in directing flow towards the grooves, and would encourage helical flow (end of Paragraph 96 of Iwatsuki).

	Regarding claim 17, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path extends radially outward from the inner wall of the tube section (Col. 2, lines 61-62 describe how the ribs rest against the inner wall).

	Regarding claim 18, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path having a rounded cross-section (Col. 2, lines 38-42 indicate a cylindrical or funneled cross-section).

	Regarding claim 19, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the tube section having a first outer diameter at the first end of the tube section and a second outer diameter at the second end of the tube section, the first outer diameter being greater than the second outer diameter, and wherein the tube section (Col. 2, lines 50-60 indicate channel section 22 may be different shapes including narrowing in a funnel like manner which would narrow from a larger first diameter to a smaller second diameter).

	Regarding claim 20, the combination of Brockhoff and Iwatsuki substantially discloses the invention as claimed. Brockhoff further teaches the helical flow path extending from the first end of the tube section to the second end of the tube section (Col. 2, lines 53-56 indicate having grooves over the entire length).
	Further, Applicant has placed no criticality on the claimed shape (Paragraph 36 of Applicant’s specification indicates the helical flow path merely “can” have a hemispherical cross-section, but “may” also have a non-rounded cross section).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome one of the drawing objections previously set forth in the non-final office action mailed 4/26/2022. The drawing objection regarding element 64 in Figs. 8-11 has been withdrawn. However, the drawing objection with respect to the hemispherical cross-section as recited in claim 4 is maintained.
	
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Brockhoff does not teach the newly amended features of claims 1 and 15 are moot as said features are rejected in view of Iwatsuki.
Applicant further argues Brockhoff teaches a cyclonic degasser. Examiner notes the removal of gas from blood appears to mirror the function as recited in Paragraph 4 of Applicant’s specification which recites separating entrained air from the blood, as well as the function of Iwatsuki.
Applicant argues the pipe part 112 is not configured to guide drops to a spiral groove 116 due to the slanted shape slanted, having the radially inward portion being elongated.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While examiner appreciates the structural difference as shown in Applicant’s drawings (e.g. Figs. 9-11), it is noted that the features upon which applicant relies (i.e., the drip tube being ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Iwatsuki appears to explicitly state the offset tube directing fluid to the inner wall of the barrel part (which is where the spiral groove 116 is located).
Although not explicitly relied upon, Examiner wishes to draw attention to additional reference Li (cited in the Conclusion below), which teaches a venous air capture chamber having an inlet slanted in the manner shown in Applicant’s drawings (Fig 5e. element 526 and Fig. 6a, elements 602/608).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lamers (WO 2017/164745 A1) discloses a spiral gas/liquid separator (Fig. 1, Abstract), having a spiral (element 16) which has a second angle increases in angle from one end to the other (Page 5, line 24 - Page 6, line 14).
Utterberg et al. (US 6,517,508 B1) discloses a drip cap with an offset inlet (Fig. 2)
Reiber (US 5,755,965 A) discloses a gas/liquid separator having a tapered spiral (Fig. 1).
Casiello et al. (US 2016/0030708 A1) discloses a spiraled blood chamber (Figs. 4-5).
Li et al. (US 2019/0175815 A1) teaches a hemodialysis air separation chamber (Abstract; Paragraph 2) having an offset drip tube (Figs. 5e and 6a) which also uses spiraling flow (Paragraph 159).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781